       Case 2:10-cr-00001-DWM Document 173 Filed 06/14/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


UNITED STATES OF AMERICA,                          CR lO-Ol-BU-DWM-4

                Plaintiff,

      V.                                                    ORDER

DONOVAN KEITH HURLBURT,

                  Defendant.


      Defendant Donovan Keith Hurlburt seeks appointment ofcounsel to pursue

early termination of his supervision. (Doc. 171.) His putative motion arises out of

a his severe disability following an accident. That medical condition has been

confirmed by the United States Probation Office. Having considered the factors in

18 U.S.C. § 3553(a),the conduct ofDefendant, and Defendant’s arguments,the

Court is satisfied that early termination is warranted by “the interest ofjustice.” 18

U.S.C. § 3583(e)(1).

      Accordingly,IT IS ORDERED that Defendant’s supervision is terminated as
       Case 2:10-cr-00001-DWM Document 173 Filed 06/14/21 Page 2 of 2



of the dated of this Order.

      IT IS FURTHER ORDERED that the Clerk is directed to update the caption

and record in the case to reflect the spelling of Defendant’s name as stated above,

      DATED this               of June, 2021.




                                       Eibnald W, MoJloy, District Judge
                                       United/States District Court
